Exhibit 10.3

AGREEMENT

This agreement (“Agreement”) is made and entered into by and among Spansion
Inc., a Delaware corporation with an office at 915 DeGuigne Drive, Sunnyvale, CA
94088-3453, U.S.A., Fujitsu Limited, a Japanese corporation having a place of
business at 1-1, Kamikodanaka 4-chome, Nahahara-ku, Kawasaki, 211-8588, Japan,
and Fujitsu Microelectronics Limited, a Japanese corporation having a place of
business at 50 Fuchigami, Akiruno, Tokyo, 197-0833, Japan, which is a Subsidiary
(as defined in Section 1.6) of Fujitsu Limited as of the Effective Date.
Spansion and Fujitsu are referred to individually as a “Party” or collectively
as the “Parties.”

WHEREAS, Fujitsu (as defined in Section 1.4) engaged in extensive company-wide,
portfolio-wide patent cross license discussions with Texas Instruments
Incorporated (“Texas Instruments”) during 2005-2006 and entered into a patent
cross license agreement with Texas Instruments on December 21, 2006 (the “TI
License Agreement”);

WHEREAS, during those discussions, Fujitsu demanded that its former subsidiary,
Spansion Inc. (as defined in Section 1.3), defend and/or indemnify Fujitsu
against Texas Instruments’ allegations that the Flash Memory Products (as
defined in Section 1.2) that Fujitsu makes, assembles, packages, uses, sells,
distributes, offers to sell and/or transfers for Spansion pursuant to the
Distribution Agreement (as defined in Section 1.5) infringe Texas Instruments
patents;

WHEREAS, Spansion denied, and continues to deny, that it has or had any duty to
defend or indemnify Fujitsu under paragraph 19 of the Distribution Agreement and
also continues to deny that it infringes any valid and enforceable patent held
by Texas Instruments;

WHEREAS, Fujitsu has claimed, and continues to claim, that Spansion had an
obligation to defend Fujitsu against allegations that Texas Instruments made
during the cross license discussions that the Flash Memory Products infringe
Texas Instruments patents;

WHEREAS, on August 9, 2006, Fujitsu served Spansion with a “Notice of Default
and Intention to Terminate” the Distribution Agreement between them on account
of what Fujitsu alleges is Spansion’s breach of its obligation;

WHEREAS, Fujitsu and Spansion held multiple discussions to resolve their dispute
but were unable to reach a resolution;

WHEREAS, Fujitsu and Spansion agreed to enter into this Agreement to achieve a
business resolution that avoids termination of the important and significant
business relationship covered by the Distribution Agreement;



--------------------------------------------------------------------------------

Now, therefore, the Parties have agreed as follows:

 

1. DEFINITIONS

The following terms used herein shall have the meaning attached to them as
follows:

1.1. “Actual Revenue” shall mean the invoice amount from Spansion to Fujitsu
under section 12.5 of the Distribution Agreement and/or the invoice amount from
Fujitsu to Spansion under Section 9 of the Foundry Agreement, for the sale or
transfer of a Flash Memory Products. Actual Revenue shall not include sales,
consumption or similar taxes, accepted returns of product, shipping and
insurance, commissions actually paid, refunds given in the normal course of
business and bona fide price adjustments. Actual Revenue shall be reported in
United States dollars. Sales or other transfers made in currencies other than
United States dollars shall be converted at the exchange rate as of the last day
of the applicable fiscal quarter.

1.2. “Flash Memory Products” shall mean all Spansion products (including memory,
software and systems), and components, whether or not containing Spansion’s
commercial indicia, that Fujitsu manufactures, assembles, packages, uses, sells,
offers to sell, leases, exports, imports or otherwise transfers worldwide under
either the Distribution Agreement or the Foundry Agreement.

1.3 “Spansion” shall mean Spansion Inc. and its Subsidiaries worldwide.

1.4 “Fujitsu” shall mean Fujitsu Limited, its Subsidiaries, and/or any other
entity licensed or sublicensed under the TI License Agreement, as applicable.

1.5 “Distribution Agreement” shall mean the Amended and Restated Distribution
Agreement entered into between Spansion and Fujitsu dated December 21, 2005, as
amended or succeeded by a New Agreement (as defined in Section 13 of Amendment
No. 1 to the Amended and Restated Fujitsu Distribution Agreement dated
December 21, 2005) or by any distribution agreement between Fujitsu and
Spansion.

1.6. “Subsidiary” shall mean any corporation, company or other entity more than
fifty percent (50%) of the outstanding shares or securities entitled to vote for
the election of directors or other managing authority of, or ownership interest
entitled to make decisions for, such corporation, company or other entity (other
than any shares or securities or ownership interest whose voting rights or
decision-making is subject to restriction) is owned or controlled by either
Party hereto, directly or indirectly, now or hereafter at any time during the
term of this Agreement.

1.7 “Foundry Agreement” shall mean the Foundry Agreement entered into between
Spansion and Fujitsu dated September 28, 2006.



--------------------------------------------------------------------------------

2. PAYMENT AND TAXES

2.1. Payments. For five (5) years after the Effective Date, Spansion shall pay
Fujitsu royalties at a rate of [*******] of Actual Revenue of the Flash Memory
Products for the first two years, and then [*******] of Actual Revenue of the
Flash Memory Products for the remainder of the term. Within forty-five (45) days
of the end of Spansion’s fiscal quarter (which approximate
March 31, June 30, September 30, December 31 but do not fall on these exact
dates due to Spansion’s 52-53 week fiscal year which ends on the last Sunday in
December), Spansion shall send Fujitsu a report of Actual Revenue of the Flash
Memory Products for that fiscal quarter (the “Actual Revenue Report”). The
Actual Revenue Report shall include an individual Flash Memory Product only one
time using only the Actual Revenue amount reported by Spansion and agreed to by
Fujitsu. To avoid any doubt, Fujitsu is not entitled to multiple payments on a
particular Flash Memory Product (specifically, Fujitsu shall not be entitled to
payment for wafers sold to Spansion under the Foundry Agreement that are
incorporated into the Flash Memory Products sold by Spansion to Fujitsu under
the Distribution Agreement on which Spansion makes payments hereunder), and the
Parties shall agree on a method to avoid such multiple payments. Within ten
(10) days of receipt, Fujitsu shall review the Actual Revenue Report and
(a) issue an invoice to Spansion based on all reported Actual Revenue with which
it agrees and (b) notify Spansion if it disagrees with any portion of the Actual
Revenue Report. Spansion shall pay all amounts due to Fujitsu within fifteen
(15) working days after the receipt of Fujitsu’s invoice. Notwithstanding any
disagreement over the Actual Revenue Report, Spansion shall make the payment due
on the amount it has reported that is not disputed.

2.2. Limitation on Payments. Spansion’s obligation to make payments under this
Agreement is restricted to the payment of a maximum amount of [*******] US over
the term of this Agreement. To avoid any doubt, once Spansion has paid Fujitsu
[*******] US in cumulative payments under this Agreement, without regard to any
refund paid by Fujitsu or offsets taken by Spansion, Spansion shall be fully
paid up and shall not be obligated to make any further payments to Fujitsu
hereunder. This limitation on Spansion’s obligation to make payments under this
Agreement does not alter Fujitsu’s continued obligation to make royalty payments
to third parties.

2.3. Taxes. Payments pursuant to this Agreement shall be made free and clear of,
and without deduction of or on account of any taxes, customs, levies, tariffs,
duties, interest, penalties or other charges, except to the extent such
withholding or deduction is required by applicable law, regulation, or
government order in the United States of America or any political subdivision
thereof or any taxing authority therein having power to tax (a “U.S. Taxing
Authority”). In the event that Spansion determines it is required by any U.S.
Taxing Authority to withhold any taxes on payments made pursuant to this
Agreement or any amendment thereto (“Taxes”):

 

[*******] Confidential treatment requested.  



--------------------------------------------------------------------------------

(a) Spansion shall (i) withhold such Taxes from such payment, provided, however,
that if Fujitsu provides Spansion with a properly completed Form W-8BEN (or
other applicable form), any such withholding will be made in accordance with the
rate of withholding, set forth in the Income Tax Treaty, specified on the Form
W-8BEN (or other applicable form) provided by Fujitsu, (ii) remit such Taxes to
the appropriate U.S. Taxing Authority, and (iii) obtain and furnish to Fujitsu a
tax receipt or other evidence of such remittance from the appropriate U.S.
Taxing Authority;

(b) Spansion shall pay to Fujitsu the amount set forth in this Agreement or any
amendment thereto, reduced by the amount of Taxes withheld and remitted to the
appropriate U.S. Taxing Authority;

(c) Spansion and Fujitsu hereby agree that if Spansion reduces or eliminates
withholding of any Taxes pursuant to Section 2.3(a) in accordance with a Form
W-8BEN (or other applicable form) provided by Fujitsu and as a result of such
reduction or elimination of withholding a U.S. Taxing Authority claims that
Taxes in addition to the amount of Taxes withheld pursuant to Section 2.3(a)
and/or interest and penalties are owing in respect of any payment made pursuant
to this Agreement or any amendment thereto, then Fujitsu shall indemnify
Spansion for any such Taxes, interest and penalties; provided, however, that
Spansion shall indemnify Fujitsu for any Taxes, interest or penalties incurred
as a result of Spansion’s failure to timely comply with its withholding,
remitting, or other obligations in a manner consistent with such Form W-8BEN (or
other applicable form); and

(d) In the event that any Taxes are withheld pursuant to this Section 2.3,
Spansion shall take such steps as Fujitsu shall reasonably request to assist
Fujitsu to recover such Taxes from the appropriate U.S. Taxing Authority. For
the elimination of any doubt, Fujitsu shall be responsible for any employment
related taxes for the services performed by its employees.

 

3. REPORTING AND AUDITS

3.1. Record Retention. The Parties shall keep complete and accurate records
pertaining to the manufacture, sale or other transfer of, and payment
calculations for the Flash Memory Products.

3.2. Audit Request. Each Party shall have the right to engage, at its own
expense, an auditor reasonably acceptable to the other Party to examine the
records pertaining to the manufacture, sale, or other transfer of the Flash
Memory Products and the calculation of payments owed under this Agreement. Each
Party shall provide the other Party at least thirty (30) days’ prior written
notice of such audit and may conduct audits no more than once every year.

 

4. REFUND AND OFFSET

4.1 Coverage for Flash Memory Products. Fujitsu represents that it has provided
Spansion with a true and correct copy of the TI License Agreement.



--------------------------------------------------------------------------------

4.2 Claims by Texas Instruments. If Texas Instruments makes any claim against
Spansion, whether by informal or formal discussion, or adjudicatory proceeding,
that the Flash Memory Products infringe any Texas Instruments patent, Fujitsu
shall assist and cooperate with Spansion to establish or otherwise prove the
extent to which the Flash Memory Products are licensed to the Texas Instruments
patents through the TI License Agreement.

4.3 Compensation to Texas Instruments. The Parties agree that Spansion should
not be required to make payments to Fujitsu under this Agreement and to[Texas
Instruments for the same Flash Memory Products. If Spansion makes payment to
Texas Instruments for the Flash Memory Products, and subject to Section 4.4
below, Fujitsu agrees: (a) to immediately refund the lesser of (i) any past
payments by Spansion to Fujitsu under this Agreement in respect of the same
Flash Memory Products upon which the royalty from Spansion to Texas Instruments
was calculated or (ii) the amount of the royalty paid by Spansion to Texas
Instruments in respect of the same Flash Memory Products; and (b) to allow
Spansion to offset future payments under this Agreement by the lesser of (i) the
amount due hereunder in respect of the Flash Memory Products for which Spansion
is also obligated to pay a royalty to Texas Instruments or (ii) the amount of
the royalty payable by Spansion to Texas Instruments in respect of the same
Flash Memory Products.

4.4 Limitation on Obligation. Fujitsu’s obligation under this Agreement shall be
limited to the refund and offset any financial payments Spansion makes to Texas
Instruments for the Flash Memory Products up to the amount Spansion pays Fujitsu
under this Agreement. In no event shall Fujitsu’s cumulative liability for any
refund and/or offset to Spansion exceed the total amount of payments it
received, or otherwise would have received, from Spansion under this Agreement.
Fujitsu’s refund and offset obligations shall continue until the expiration of
this Agreement.

 

5. RELEASE OF SPANSION

5.1 In consideration of the payments hereunder, Fujitsu hereby forever and
irrevocably releases Spansion from all claims, demands and causes of action on
account of the claimed breach of Spansion’s obligation to defend and/or
indemnify Fujitsu against the assertions by Texas Instruments against the Flash
Memory Products referred to in the recitals. Fujitsu further hereby withdraws
its “Notice of Default and Intention to Terminate,” dated August 9, 2006.

 

6. TERM AND TERMINATION

6.1. Term. This Agreement shall become effective on the date signed by both
Parties (the “Effective Date”) and, unless earlier terminated, shall remain in
full force and effect for a period of 5 years thereafter.

 

6.2 Termination. This Agreement shall continue in full force and effect during
the term, unless terminated earlier by:

 

  (a) mutual written agreement of the Parties;



--------------------------------------------------------------------------------

  (b) termination of the TI License Agreement; or

 

  (c) any demand by Fujitsu, pursuant to paragraph 19 of the Distribution
Agreement, that Spansion defend and/or indemnify Fujitsu against a third party
claim in patent license negotiations with Fujitsu.

6.3 Survival. Only provisions of Sections 5, 6, and 7 shall survive any
termination of this Agreement.

 

7. GENERAL

7.1. Representations. Each Party represents and warrants that it has the legal
right and authority to enter into this Agreement.

7.2. Assignment. In the event Spansion merges with or is acquired by a third
party, or divests itself of substantially all if its business to which this
Agreement relates and Spansion is not the surviving entity, this Agreement may
be assigned to the surviving entity without Fujitsu’s consent; provided that the
assignee agrees in writing to assume all of Spansion’s obligations under this
Agreement; and provided further that such assignment shall not operate as a
release of Spansion. Fujitsu may assign this Agreement without Spansion’s
consent to an entity to which it may assign the TI License Agreement pursuant to
Section 8.4(a) of the TI License Agreement; provided that the assignee agrees in
writing to assume all of Fujitsu’s obligations under this Agreement; and
provided further that such assignment shall not operate as a release of Fujitsu.
Except as provided, this Agreement shall not be assigned by either Party whether
voluntarily or involuntarily or by operation of law, in whole or in part, to any
person or entity without the prior written consent of the other Party.

7.3. Notices. All notices required or permitted to be given hereunder shall be
in writing by first class certified or registered airmail, postage prepaid, if
confirmed or acknowledged, to the addresses specified below or to such other
address as may be specified in writing by the addressed Party to the other Party
in accordance with this Section:

if to Spansion:

SPANSION INC.

Legal Department

915 DeGuigne Drive

Sunnyvale, California 94088-3453, U.S.A.

Fax. 1-408-616-6659

if to Fujitsu:

FUJITSU LIMITED

Industry Relations Division

1-1, Kamikodanaka 4-chome,

Nahahara-ku, Kawasaki, 211-8588, Japan.

Fax. +81-44-754-8505



--------------------------------------------------------------------------------

and

FUJITSU MICROELECTRONICS LIMITED

Intellectual Property & Technical Standard Division

50 Fuchigami, Akiruno, Tokyo, 197-0833, Japan

Fax. +81-42-532-2405

7.4. Dispute Resolution. In the event a dispute arises under or relating to this
Agreement, the Parties shall follow the dispute resolution procedures set out in
the Distribution Agreement.

7.5. Governing Law. The validity, constructions, performance, and enforceability
of this Agreement shall be governed in all respects by the laws of California,
without regard to conflict of law principles.

7.6. Headings; Construction. The titles, captions and headings of this Agreement
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. This Agreement
is in the English language only, which language shall be controlling in all
respects, and all versions hereof in any other language shall be for
accommodation only and shall not be binding upon the Parties.

7.7. Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

7.8. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersede any prior communications, representations, understandings
and agreements, either oral or written, among the Parties with respect to such
subject matter. This Agreement may not be altered except by a written instrument
signed by authorized representatives of each Party.

7.9. Execution. This Agreement may be executed in counterparts, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

7.10. Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision valid and
enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement which will remain in full
force and effect unless the severed provision is essential and material to be
rights or benefits received by any Party. In such event, the Parties will use
their respective best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly effects the Parties’
intent in entering into this Agreement.



--------------------------------------------------------------------------------

7.11. Waiver. Failure or neglect by either Party to enforce at any time any of
the provisions hereof shall not be construed nor shall be deemed to be a waiver
of such Party’s rights hereunder nor in any way affect the validity of the whole
or any part of this Agreement nor prejudice such Party’s rights to take
subsequent action.

IN WITNESS WHEREOF, this Agreement is hereby executed by a duly authorized
representative of each Party.

 

For Spansion     For Fujitsu Spansion Inc.     Fujitsu Limited By:   /s/ Robert
C. Melendres     By:   /s/ Takashi Iwata Printed Name: Robert C. Melendres    
Printed Name: Takashi Iwata Title:   EVP, Business Developement and Chief Legal
Officer     Title:   President, Intellectual Property Unit Date:   August 20,
2008     Date:   September 11, 2008     Fujitsu Microelectronics Limited      
By:   /s/ Hiroyuki Hojo     Printed Name: Hiroyuki Hojo     Title:   Corporate
Vice President in charge of Strategies & Marketing     Date:   September 11,
2008